Citation Nr: 1414311	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-21 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

1.  Entitlement to an earlier effective date, prior to September 28, 2010, for service connection for an anxiety disorder.

2.  Whether there was clear and unmistakable error (CUE) in the November 2004 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active military service from April 1979 to November 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Louisville, Kentucky.  The July 2010 rating decision granted service connection for an anxiety disorder with a 50 percent rating, effective from September 28, 2010.  The Veteran was previously denied service connection for a mental disorder with memory loss and increased startle response in a November 2004 rating decision.

The Veteran testified before the undersigned at a videoconference hearing before the Board at the Louisville, Kentucky RO. The transcript of the hearing is of record and was reviewed.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of whether there was clear and unmistakable error (CUE) in the November 2004 rating decision been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

At his March 2012 videoconference hearing before the Board, the Veteran, through his representation asserted that he wanted an earlier effective date, prior to September 28, 2010, for service connection of an anxiety disorder.  He also asserted that he believed there was CUE in the November 2004 rating decision due to inadequate development, specifically failure to afford the Veteran a VA examination.  This claim has not yet been adjudicated by the RO.  As the claim for entitlement to an earlier effective date, prior to September 28, 2010, for service connection for an anxiety disorder is inextricably intertwined with the claim for CUE in the November 2004 rating decision, adjudication of the earlier effective date claim must also be placed on hold until the AOJ adjudicates the CUE claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the claim for CUE in the November 2004 rating decision.  Specifically address whether there was adequate development with regard to obtaining a VA examination. 

2.  Then, readjudicate the claim for entitlement to an earlier effective date, prior to September 28, 2010, for service connection for an anxiety disorder if necessary.

3.  If the claim for earlier effective date prior to September 28, 2010 remains denied, send the Veteran and his attorney a supplemental statement of the case (SSOC) concerning the claim and give the Veteran time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



